Citation Nr: 1623307	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. G.





ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1984 to April 1984 and from November 1990 to May 1991.  She also had with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

This case was before the Board in November 2014, when the claims were reopened and remanded for additional development.  At that time, the Board also remanded the issue of entitlement to service connection for a low back disability.  During the pendency of the appeal, service connection for degenerative disc disease of lumbar spine was granted in an April 2015 rating decision.  As that decision constitutes a grant of the benefit sought, that matter is no longer pending before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to appellate review.

In March 2015, the Veteran was afforded a VA examination in accordance with      the November 2014 remand instructions.  The examiner diagnosed the Veteran      with dermatitis or eczema and gastroesophageal reflux disease (GERD).  The examiner opined that the Veteran's skin condition was less likely as not incurred 
in or caused by service.  In support of that finding the examiner noted that a review  of the Veteran's VA and service treatment records did not reference any treatment   for dermatological problems.  With regard to GERD, the examiner opined that it was at least as likely as not incurred in or caused by service.  In support, the examiner noted that medical records indicated that the Veteran's GERD symptoms initially manifested during service between 1990 and 1991.  

In an April 2015 addendum opinion another VA examiner opined that the Veteran's peptic ulcer disease was less likely than not aggravated beyond its normal progression during service.  In support, the examiner noted that the evidence indicated that the Veteran had peptic ulcer disease prior to active service but opined that "[h]is s/s were the natural progression (exacerbation) of this condition."  

In a subsequent April 2015 addendum opinion, a VA medical officer noted that while the March 2015 examiner diagnosed the Veteran with dermatitis or eczema, in the alternative, the skin lesions as described were consistent with mechanical excoriation or scratch marks.  The examiner noted that current medical and dermatological literature was silent for a nexus between the Veteran's current mechanical excoriation and alleged exposure to chemicals from her Persian Gulf deployments.  Therefore, the excoriation marks, which are mechanical self-imposed lesions, were less likely than not a presumptive condition associated with an undiagnosed illness and less likely than not related to, caused by, or aggravated     by an undiagnosed illness or her military service.  With regard to the Veteran's stomach claim, the medical officer opined that it was less likely than not that the Veteran's GERD/stomach condition were related to, caused by, or aggravated by her military service because there was     a lack of medically-based, clinical evidence to support ongoing signs and symptoms related to any digestive dysfunction, to include GERD or stomach ulcers.  The examiner further opined that even after reviewing additional evidence including      the Veteran's September 1992 gastrointestinal series and VA treatment records dated     in 2011, 2014, and 2015, it remained less likely than not that the Veteran claimed GERD/stomach condition were related to, caused by, and/or aggravated by her military service or alleged exposure to chemical during the Gulf War "because there of the lack of clear and unmistakable new and material evidence of diagnosis and treatment of GI dysfunction consistent with active duty and/or undiagnosed illness."

The Veteran's representative has challenged the adequacy of the examination    reports of record.  The Board agrees that additional clarification is needed prior to adjudicating the claims.  Specifically, while the March 2015 examiner diagnosed the Veteran with dermatitis or eczema, the April 2015 medical officer opined that the Veteran's skin problems were more consistent with self-imposed scratch marks.   With regard to GERD, the March 2015 examiner opined that the Veteran's GERD was related to service, while the April 2015 medical officer opined that the Veteran's GERD was not related to service.  In light of the conflicting diagnoses and opinions, the Board finds that additional VA examinations are required to reconcile the inconsistent VA diagnoses and opinions.   

With regard to the Veteran's peptic ulcer disease, in pertinent part, the November 2014 remand requested the examiner to opine whether the evidence showed that the Veteran undebatably suffered from peptic ulcer disease prior to her period of active service beginning in November 1990, and if so, opine whether any worsening during service was clearly the result of the natural progression.   

The April 2015 VA examiner opined that the Veteran's pre-existing peptic ulcer disease was not aggravated during service and that her in-service symptoms were merely exacerbations of her symptoms.  However, the examiner provided no rationale or explanation in support of that conclusion.  The April 2015 VA medical officer opined that the Veteran's entered service with a history of ulcers, but noted that there was no evidence of an ulcer at entrance or during service.  Therefore, it was less likely than not that the Veteran's claimed stomach/GERD conditions were related to, caused by, aggravated by, or worsened during service.  In support of that finding, the medical officer noted that there was a lack of "clear and unmistakable new and material evidence of diagnosis and treatment of GI dysfunction consistent with active duty and /or undiagnosed illness."  After reviewing the opinion, the Board finds that the VA examiner's and VA medical officer's opinion does not indicate whether the medical officer applied the correct legal standard, which requires clear and unmistakable evidence that any aggravation of the pre-existing condition was due to the natural progression of the disease.  Specifically, the examiner's reference to new and material evidence seems to suggest that the examiner did not consider all the evidence of record.  

The evidence obtained during the last remand also indicates that there are outstanding VA treatment records.  Specifically, a December 19, 2014 VA treatment record noted that the Veteran's endoscopy results had been scanned     and attached to the treatment record.  While the record contains a January 8, 2015 notification letter indicating that the Veteran's biopsy was suggestive of gastritis, the referenced endoscopy report, which may contain addition pertinent information, is not included in the VA treatment records associated with the claims file.  As    the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records dating since February 20, 2015.  In addition, obtain the scanned endoscopy report referenced in the December 19, 2014 VA treatment record and place it in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated her for her gastrointestinal or skin conditions.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.

3.  Schedule a VA stomach and esophagus examination with a physician to determine the current nature of the Veteran's claimed stomach/GERD disability and to obtain an opinion as to whether such is related to her military service.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a.  Indicate whether the Veteran has a current stomach    or GERD disability and if not, reconcile the prior diagnoses of record including GERD, the September 7, 2010 notation regarding peptic ulcer, H. Pylori infection, and gastritis with current examination results. 

b.  Is it at least as likely as not (50 percent or greater probability) that any current stomach or esophagus disability is related to service, to include the Veteran's service in the Persian Gulf?  


c.  If the Veteran has a current stomach condition related to service, the examiner should opine whether the evidence shows the Veteran undebatably suffered from peptic ulcer disease (PUD) prior to her period of active service from November 1990 to May 1991.

d.  If so, was the PUD permanently worsened (versus temporary exacerbation) during her period of active service?

e.  If the condition was permanently worsened during her service, was that worsening undebatably the result of the natural progression of the PUD (versus being the result of events in service)? 

f.  If the PUD was permanently worsened beyond normal progression (aggravated) during service, is any current stomach or esophagus disorder related to that aggravation? 

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA skin disorders examination with a dermatologist to determine the relationship, if any, between her skin symptoms            and service.  The claims file should   be reviewed in conjunction with the examination.  All indicated tests should be conducted.  Thereafter, the examiner should:

a.  Indicate whether the Veteran has a current skin disability present and if not, the examiner should reconcile the March 2015 examiner's diagnosis of eczema or dermatitis and the April 2015 VA medical officer's finding that the Veteran's symptoms were consistent with self-imposed scratch marks.

b.  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's active service, to include her service in the Persian Gulf and claimed chemical exposure.  Please explain why or why not.  In rendering the above requested opinion, the examiner should address the Veteran's reports of intermittent recurrent skin symptoms, as well as the March 2010 statement from Dr. E. B. indicating that the Veteran had Gulf War syndrome with skin manifestations.  

c.  If there is no diagnosed skin disability identified, does the Veteran have objective signs and symptoms of a skin condition that represents an undiagnosed illness related to service in the Persian Gulf?  Please explain why or why not.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

